UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
 
  
     

a i se ee x
URBAN FT (NORTH AMERICA), LLC,

Plaintiff, : 19cv1l0833 (DLC)

-y- .
ORDER

SUNRISE BANKS, N.A. and ERIC SCHURR, —

Defendants. : pu
ao 8 8888288 8888-5 === +--+ xtf E INICALLY EILED

   

instructed to file any amended complaint by February 7. On the

day of the deadline, the plaintiff filed an amended complaint.

On February 10, plaintiff's amended complaint was rejected as

deficient due to a filing error. Accordingly, it is hereby
ORDERED that the plaintiff may cure the deficiency by

February 14.

Dated: New York, New York
February 12, 2020

ce Cy

ENISE COTE
United St&@étes District Judge

 
